MUTUAL AGREEMENT AND GENERAL RELEASE AND WAIVER


This Mutual Agreement and General Release and Waiver (“Agreement) is entered
into as of this 7th day of October, 2010 between Everest Global Services, Inc.
and its parents, direct and indirect subsidiaries and affiliates (collectively,
the “Company”) and Ralph E. Jones III (the “Executive”).


The Executive and the Company agree as follows:


1.           By mutual agreement, the employment relationship between the
Executive and the Company shall terminate in accordance with the Executive’s
decision to resign his position as President and Chief Operating Officer of
Everest Re Group, Ltd., and any employment with the Company, effective October
7, 2010 (the “Resignation Date”).


2.           Effective as of October 7, 2010, the Executive hereby resigns all
officer positions with the Company, any Group Company (as defined below) and any
Affiliates (as defined below) as well as his membership on all Boards of
Directors and Committees of the Company, any Group Company and any Affiliates.


3.           In consideration for the covenants of the Executive and release of
claims by the Executive contained herein and in full payment of all obligations
of any nature or kind whatsoever owed or owing to the Executive by the Company,
a Group Company or any of its Affiliates, the Company shall pay to the Executive
as follows:


(a)  
on or before October 31, 2010, the Company shall make a lump sum cash payment to
the Executive in the amount of One Million, One Hundred Thousand Dollars
($1,100,000) (less applicable federal and state taxes);



(b)  
on or before March 31, 2011, the Company shall make the second lump sum cash
payment to the Executive in the amount of One Million, One Hundred Thousand
Dollars ($1,100,000) (less applicable federal and state taxes);



(c)  
on or before October 31, 2011, the Company shall make the third lump sum cash
payment to the Executive in the amount of One Million, One Hundred Thousand
Dollars ($1,100,000) (less applicable federal and state taxes);



(d)  
the Company shall pay the full employer subsidy portion of the monthly premiums
for Executive’s family health coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) for the twelve (12) month period commencing
November 1, 2010 and expiring October 31, 2011;



(e)  
Executive has no duty to mitigate and the Company has no right of offset for any
income that Executive may earn after the Resignation Date.


 
 

--------------------------------------------------------------------------------

 
 
4.           The Executive acknowledges and agrees that he is not entitled to
any salary, bonuses, long-term or short-term incentive compensation or other
compensation, payments, rights or benefits of any kind in respect of: (a) his
employment with the Company and/or other positions with any Group Company or
Affiliates; (b) the termination of such employment and/or other positions; or
(c) under any of the compensation or benefit plans of the Company or any Group
Company or Affiliates, except as provided by this Agreement.


The foregoing provision shall not affect Executive’s right to his vested
benefits, if any, as of the Resignation Date in all applicable Company sponsored
savings and retirement plans in which Executive participated during his
employment including the Everest Reinsurance Savings Plan, the Everest
Reinsurance Supplemental Plan, the Everest Reinsurance Retirement Plan, and the
Everest Reinsurance Supplemental Retirement Plan.


5.           In consideration of the above, the sufficiency of which the
Executive hereby acknowledges, the Executive, on behalf of the Executive and the
Executive’s heirs, executors, administrators, representatives, agents and
assigns (the “Releasors”) hereby irrevocably and unconditionally releases and
forever discharges the Company and each Group Company and its and their members,
shareholders, parents, Affiliates, subsidiaries, divisions, any and all current
and former directors, officers, employees, agents and their heirs and assigns,
and any and all employee pension benefit or welfare benefit plans of the
Company, a Group Company or any Affiliates, including current and former
trustees and administrators of such employee pension benefit and welfare benefit
plans (collectively, the “Releasees”), from all claims, actions, causes of
action, rights, judgments, obligations, damages, charges, accountings, demands
or liabilities of whatever kind or character, in law or equity, whether known or
unknown (collectively, the “Claims”) which may have existed or which may now
exist from the beginning of time to the date of this Agreement.  This release of
Claims includes, but is not limited to, all Claims arising out of or relating to
Executive’s employment with the Company and the termination of that
employment.  Executive understands that by signing this Agreement, Releasors are
waiving, releasing and forever giving up the right to sue the Releasees for all
claims, including but not limited to Claims under:


 
•
the Age Discrimination in Employment Act (ADEA)

 
•
Title VII of the Civil Rights Act of 1964 (Title VII)

 
•
the Americans with Disabilities Act (ADA)

 
•
the Rehabilitation Act of 1973

 
•
the Employee Retirement Income Security Act (ERISA)

 
•
the federal Family and Medical Leave Act (FMLA)

 
•
the Sarbanes-Oxley Act

 
•
the National Labor Relations Act and Labor Management Relations Act, and all
other federal and state “labor” laws

 
•
the Worker Adjustment and Retraining Notification Act

 
•
the Fair Labor Standards Act (FLSA) and all other federal and state wage and
hour laws, including but not limited to the New Jersey Wage Payment Law and the
New Jersey Wage & Hour Law

 
•
the Occupational Safety and Health Act (OSHA) and all state OSHA laws


 
2

--------------------------------------------------------------------------------

 

 
•
all state and local laws, statutes, rules, regulations, and ordinances
prohibiting discrimination and retaliation in employment, including but not
limited to the New Jersey Law Against Discrimination

 
•
all state and local laws, statutes, rules, regulations, and ordinances relating
to whistleblowing, including but not limited to the New Jersey Conscientious
Employee Protection Act

 
•
all state and local laws, statutes, rules, regulations, and ordinances relating
to family and/or medical leave, including but not limited to the New Jersey
Family Leave Act, and the Family Temporary Disability Leave law

 
•
the federal and applicable state constitutions

 
•
any other federal, state, or local statute, law, rule, regulation, or ordinance
relating to employment or the termination of employment

 
•
any claim under the common law of any state or locality, including but not
limited to claims for wrongful or retaliatory discharge, breach of actual or
implied contract, breach of employment policies or manuals, violation of public
policy, defamation, slander, libel, invasion of privacy, prima facie tort,
breach of the implied covenant of good faith and fair dealing, infliction of
emotional distress, promissory estoppel, negligence, fraud and
misrepresentation.



PROVIDED, HOWEVER, that this General Release and Waiver does not release the
Company from its obligations to provide the compensation and/or benefits
described in Section 3; nor does it release any rights or Claims that may arise
after the effective date of this Agreement; nor does it release Claims which by
law cannot be released.


6.           The Company hereby releases Executive from all Claims which may
have existed or which may now exist from the beginning of time to the date of
this Agreement arising out of or relating to Executive’s employment with the
Company including the provision of services by Executive in his capacity as an
officer or director of the Company.  This release does not extend to any Claims
that could arise out of the Executive’s violation of any term of this Agreement
in accordance with Paragraph 13, infra, or any action by the Company to enforce
this Agreement in accordance with Paragraph 14, infra.


7.           The Executive understands that by signing the Agreement the
Executive is prevented from filing, commencing or maintaining any action,
complaint, or proceeding with regard to any of the Claims released hereby.  The
Executive represents that Executive has not filed or permitted to be filed any
lawsuit, charge or other legal proceeding in any court or administrative agency
against the Company asserting any of the Claims that have been released in this
Agreement (“Legal Action”).  If any such Legal Action has previously been filed,
Executive agrees to take whatever action is necessary to withdraw or dismiss
it.  Executive promises and agrees that Executive will not file any such Legal
Action against the Company in the future.  If any such Legal Action is filed or
continued by any other person or organization on Executive’s behalf, Executive
agrees that Executive shall not be entitled to any compensation or remedy on
account of that Legal Action even if the Legal Action is successful, and will
repay to the Company any compensation or remedy obtained in that Legal
Action.  Executive agrees to “opt out” of, or where appropriate not “opt in” to,
any “class action” or similar suit in which the

 
3

--------------------------------------------------------------------------------

 

Company is named as a defendant, which arises from anything that occurred prior
to the effective date of this Agreement.


8.           For purposes of this Agreement, a “Group Company” is any company
which is from time to time a Holding Company (as defined in Section 86 of the
Companies Act of 1981 (the “Companies Act”), but irrespective of whether it is a
Bermuda company or an overseas company) of the Company, a Subsidiary Company (as
defined in Section 86 of the Companies Act) of the Company, a Subsidiary Company
of a Holding Company of the Company or a company in which the Company owns at
least 50% of the issued share capital.  For purposes of this agreement, an
“Affiliate” of the Company includes any person, directly or indirectly, through
one or more intermediaries, controlling, controlled by, or under common control
with the Company, and such term shall specifically include, without limitation,
the Company’s majority-owned subsidiaries.


9.           Executive will not encourage or voluntarily cooperate with any
current or former employee, independent contractor, consultant or vendor of the
Company, or with any potential party, agency or authority, in connection with
any existing or proposed legal action or investigation involving the
Company.  If Executive is served with a subpoena or other request for
information relating to the Company, Executive will notify the Company in
writing within 72 hours, or as soon as practicable.


10.           Except as may be required by law, authorized by statute, or with
the Company’s prior written consent on a case by case basis, the Executive will
not directly or indirectly disclose to anyone outside of the Company any
Confidential Information concerning the Company.  Confidential Information
includes, but is not limited to, non-public information, processes, trade
secrets, attorney work product and attorney-client communications, documents and
data containing and/or relating to all financial information regarding the
Company, tax filings (including supporting materials submitted on behalf of the
Company) and information, documents, analyses and thought processes relating to
the Company’s closing adjustments and reserve adjustments (hereinafter,
“Confidential Information”).  Executive shall not make use of any Confidential
Information for Executive’s own purposes or for the benefit of anyone or any
entity other than the Company.  Nothing contained in this Agreement shall
preclude Executive from cooperating with any governmental regulatory or
self-regulatory agency that requests Executive to provide testimony or
information regarding the Company.  Except as prohibited by law, Executive
agrees to disclose to the Company as soon as reasonably practical all such
requests for information, and to discuss Executive’s response with the Company.


11.           Executive agrees that for twelve (12) months after the Resignation
Date Executive will not directly or indirectly, individually or on behalf of any
other person or entity:


(a)           Solicit, induce, request, influence, or attempt to solicit,
induce, request or influence any current customer, client, broker, insured,
reinsured or reinsurer of the Company to purchase services or products similar
to the services or products provided by the Company; or

 
4

--------------------------------------------------------------------------------

 

(b)           Solicit, induce, request, influence, or attempt to solicit,
induce, request, or influence any current customer, client, broker, insured,
reinsured or reinsurer to curtail, cancel, limit or reduce their business or
patronage with the Company; or


(c)           Solicit, induce, request, influence, or attempt to solicit,
induce, request or influence any prospective customer, client, broker, insured,
reinsured or reinsurer to purchase services or products similar to or
competitive with the services or products proposed by the Company to that
prospective customer; or


(d)           Solicit, induce, request, influence, or attempt to solicit,
induce, request, or influence, any employee of the Company (who is or was
employed, worked for, or provided services to the Company at any time in the
6-month period immediately preceding the Resignation Date) to leave the
employment or end the business relationship with the Company; nor shall
Executive hire, cause to be hired, or enter into a business relationship with
any of the foregoing persons or entities.


The Executive acknowledges that the covenants and agreements contained within
Paragraphs 11(a)-(d) are reasonable and a breach or threatened breach by him of
any of these covenants and agreements could cause irreparable harm to the
Company for which it would have no adequate remedy at law.  Accordingly, and
without prejudice to any other rights and remedies which the Company may have at
law, in the event of an actual or threatened breach by the Executive of the
foregoing covenants, the Company shall have the absolute right to apply for
injunctive or other equitable relief without the need to post bond or other
security in connection therewith.


12.           Executive agrees that neither this Agreement nor anything
contained herein shall be construed as an admission by the Company that it has
in any respect violated or abridged any federal, state or local law or any right
or obligation arising by statute, common law or equity, that it may owe or have
owed to Executive.


13.           Executive agrees that if Executive violates this Agreement by
filing a Legal Action against the Company or those associated with the Company
based upon any Claim released in Paragraph 5, Executive will pay all costs and
expenses incurred by the Company or those associated with the Company, including
reasonable attorneys’ fees, for defending against such Legal Action.  However,
the provisions of this Paragraph 13 shall not apply if Executive files a Legal
Action in which Executive makes a claim for age discrimination under the Age
Discrimination in Employment Act (ADEA) or to enforce his rights under this
Agreement.


14.           This Agreement is an integrated agreement containing the entire
understanding between Executive and the Company regarding the matters addressed
herein and, except as set forth in this Agreement, no representations,
warranties or promises have been made or relied upon by the parties regarding
this Agreement.  This Agreement supersedes any and all prior communications and
understandings, oral or written, or discussions that the parties may have had
regarding the matters contained herein prior to the effective date of this
Agreement.

 
5

--------------------------------------------------------------------------------

 

BY SIGNING THIS MUTUAL AGREEMENT AND GENERAL RELEASE AND WAIVER, EXECUTIVE
STATES THAT:


 
A.
EXECUTIVE HAS READ THE AGREEMENT, AND AGREES TO ABIDE BY EVERYTHING IN IT.



 
B.
EXECUTIVE UNDERSTANDS IT AND KNOWS THAT EXECUTIVE IS GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS TO SUE THE COMPANY UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT (ADEA), TITLE VII OF THE CIVIL RIGHTS ACT OF
1964 (TITLE VII), THE FAMILY AND MEDICAL LEAVE ACT (FMLA), THE AMERICANS WITH
DISABILITIES ACT, AND THE OTHER LAWS REFERENCED IN THIS GENERAL RELEASE AND
WAIVER.



 
C.
EXECUTIVE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING THIS
AGREEMENT.

 
 
D.
EXECUTIVE HAS BEEN GIVEN TWENTY-ONE (21) DAYS TO REVIEW AND CONSIDER THIS
GENERAL RELEASE AND WAIVER BEFORE SIGNING IT.  EXECUTIVE UNDERSTANDS THAT IF
EXECUTIVE SIGNS THIS GENERAL RELEASE AND WAIVER PRIOR TO THE END OF THE 21-DAY
REVIEW PERIOD, EXECUTIVE IS DOING SO VOLUNTARILY AND WITHOUT COERCION

 
 
E.
EXECUTIVE UNDERSTANDS THAT FOR A PERIOD OF SEVEN (7) DAYS AFTER SIGNING THIS
GENERAL RELEASE AND WAIVER, EXECUTIVE MAY REVOKE EXECUTIVE’S ACCEPTANCE OF IT IN
THE MANNER PROVIDED IN THIS GENERAL RELEASE AND WAIVER.



 
F.
EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE IS SIGNING THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY AND WITHOUT COERCION.



 
G.
EXECUTIVE AGREES THAT THE PROVISIONS OF THIS GENERAL RELEASE AND WAIVER MAY NOT
BE AMENDED, WAIVED, CHANGED, OR MODIFIED EXCEPT BY A WRITTEN AGREEMENT SIGNED BY
EXECUTIVE AND AN AUTHORIZED REPRESENTATIVE OF THE COMPANY.



 
H.
EXECUTIVE AGREES THAT THE PROVISIONS OF THIS GENERAL RELEASE AND WAIVER MAY NOT
BE AMENDED, WAIVED, CHANGED, OR MODIFIED EXCEPT BY A WRITTEN AGREEMENT SIGNED BY
EXECUTIVE AND AN AUTHORIZED REPRESENTATIVE OF THE COMPANY.




 
6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.


 

Executive       On behalf of the Company                           By: /S/ RALPH
E. JONES III       By: /S/ BARRY H. SMITH    Ralph E. Jones III           Barry
H. Smith            Executive Vice President              

 
 
 
7

--------------------------------------------------------------------------------

 